Los hechos están expresados en la opinión.
El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El presente es un caso de disbarment. Se imputó al abo-gado Angel N. Torregrosa el hecho de habér autorizado el 9 de marzo de 1915, en Agnadilla, como, notario publico,1 — cargo que ejercía de acuerdo con la ley por virtud de su título de abogado, — el testamento falso de Artemio Yergne Muñoz.
*638i.: Presentada' la, .querella, se suscitaron, varias cuestiones de derecho que fueron resueltas por la corte. .y se ■señaló’ día para la práctica de las pruebas. Estas • consistieron .en do-cumentos y declaraciones de testigos.
El testamento de que se trata, copiado a la letra, dice así:
“Número trece. Testamento abierto. En la ciudad dé Agua-'dilla a las tres de la tarde del día nueve dé marzo de mil novecien-tos quince. Ante mí, Licenciado Angel M. Torregrosa, abogado • y notario de Puerto Rico, con residencia, vecindad y estudio en Agua-dilla. Comparece. En esta su casa habitación,, donde me consti-tuí previo requerimiento, Don Artemio Vergne Muñoz, de cincuenta años de edad, soltero, comerciante, de esta vecindad e hijo legítimo de Don Guillermo y de Doña Soledad. Y hallándose en el pleno goce de sus facultades mentales habla expedita y capacidad legal necesaria para poder testar a juicio de los testigos y de mí el nota-rio y además de su médico de cabecera el Doctor Don Simón Moret Muñoz, el que le asiste y me asegura también que está el dicho Se-ñor Vergne en el pleno uso .de sus sentidos a pesar de la dolencia que le tiene en cama, ordena su testamento como sigue: El funeral o entierro lo deja a disposición de su albaeea para cuyo cargo nom-bra a Don Agustín Guevara y Santini. Declara que no tiene ascen-dientes ni descendientes legítimos ni naturales. Ordena que la de-claración de sus bienes la haga su albaeea de acuerdo con los inven-tarios, libros o papeles que se hallaren a su fallecimiento. Declara que tiene interés en la casa que gira en esta ciudad bajo la razón de ‘López y Vergne’ de la que es socio, que tiene algunas deudas en contra y otros a favor, las cuales quiere sean pagadas o cobradas religiosamente no p'udiendo por momento determinar el montante de unas y otras.’ En el remanente de sus bienes, después de satisfechos los gastos de su enfermedad y muerte y de satisfechas sus deudas y en atención de los buenos procederes que para con él ha tenido su parienta Doña Josefa Muñoz Rivera de Guevara de esta vecin-dad, elige y nombra a ésta por única y universal heredera. Revoca y anula toda otra disposición anterior que de palabra o 'por escrito haya hecho con arreglo a sus bienes. Así lo otorga y no firma por impedírselo la debilidad de su pulso, pero autoriza al primero de los testigos para que lo haga a su nombre. Son testigos que conozco presentes, vecinos, mayores de edad, Don Enrique Palcón, Don Rosendo Pérez y Don José V. Cintrón. Y yo, el notario, del conoci-miento del otorgante y testigos, de cuanto aquí se refiera y de ha- *639¡ bersé.. cumplido las'; disposiciones del; Código ' Civil, yo el notario doy fe dándola también de aprobar el testador y testigos, el enmen-dado . ‘Y! que -vale. Por imposibilidad física del testador. Don Ar-temio- Yergne Muñoz y como testigo Enrique O. .Falcon. ' Rosendo Pérez. José Y. Cintron. Dr. Moret' Muñoz. Firmado' y signádo. Ángel M. Torregrosa.”
. La prueba de cargo tendió a demostrar que Artemio .Yergne Muñoz.venía padeciendo de una larga enfermedad; que. sufrió dos operaciones, y que desde unos días antes de morir se encontraba en tal estado de postración que no podía. físicamente ejecutar acto alguno que dependiera de su volun-tad, bailándose el día antes de su muerte en el período agónico, . sin que se diera cuenta de nada. Siendo esto así, es claro que Vergne no pudo otorgar el testamento. La prueba de descargo tendió' a demostrar que si bien Yergne se bailaba gravemente enfermo conservó siempre el dominio de sus fa-cultades y el día antes de morir, a su propio ruego, su médico llamó al notario Torregrosa y ante él Yergne otorgó su tes-tamento con todas las formalidades de la ley.
El conflicto es evidente y toca a este tribunal estudiarlo y resolverlo. El becbo es grave. Un abogado que usando de las facultades que le confiere su título para ejercer la notaría consigna que un hombre otorgó ante él su última voluntad, cuando es lo cierto que aquel hombre se encontraba moribundo y no pudo expresar ni expresó cuál era esa voluntad, no debe continuar siendo abogado. La misma gravedad del becbo y la circunstancia de que de ser falso él testamento las personas que se bailaban presentes cuando se otorgó tomaron parte más o menos directamente en el acto delictivo, dificulta la averiguación de la verdad.
Que Vergne se encontraba el <lía 9 de marzo de 1915 a las puertas de la muerte, está admitido por ambas partes. Tam-bién lo está que a su casa concurrieron el Abogado-Notario Torregrosa, el Doctor Moret y las otras personas que inter-vinieron en el testamento, y que allí, el dicho día 9 de marzo de 1915, se hizo el documento. ¿Contiene éste la última vo-*640Juntad de Vergne? ¿Se encontraba Vergne en condiciones de expresarla?
v Vergne era un comerciante establecido en Aguadilla, sol-tero, al parecer sin familia. Vivía solo. Antes babía tenido relaciones ilícitas con una mujer que murió. TJn mucbacbo hermano de ella, Diego González, siguió en la casa de Vergne a su servicio. Al tiempo de morir, Vergne llevaba relacio-nes amorosas lícitas con una joven de Mayagüez. Durante su enfermedad, sostenía correspondencia con ella escribiéndole sus cartas la nurse que lo asistía, Francisca Ramos, porque él estaba imposibilitado de hacerlo por sí mismo. Su inten-ción al operarse había sido la de recobrar su salud para con-traer matrimonio con su novia.
La enfermedad de Vergne fué larga y penosa. Lo operó dos veces y siguió asistiéndolo hasta que murió el Doctor Moret. Además de la nurse, estaba encargado de asistirlo de modo permanente Temístocles Vázquez. El muchacho Diego González tuvo un disgusto por haber faltado un dinero, pero volvió a lá casa y en ella permaneció durante los últimos días de la vida de su dueño.
Temístocles Vázquez dijo que' había hablado con Vergne como hasta nueve o diez días antes de su muerte, que después de esa fecha, le hablaba pero él no le contestaba, que Vergne estaba ‘ ‘ casi moribundo ’ ’ que ‘ £no se movía casi. ’ ’ Francisco López, socio de Vergne, fué a verlo el día en que aparece otor-gado el testamento, y al acercarse a la puerta de la habita-ción se echó para atrás porque lo encontró para él tan grave, que estaba casi moribundo. El mismo día este testigo recibió encargo de la nurse de mandarle unas tazas y dinero para el velorio. Según Diego González, desde tres días antes de mo-rir, Vergne “estaba con la \dsta tirada para atrás, y no de-cía nada.” El testigo le habló y'no le contestaba. Daniel Quintana estuvo a ver a Vergne horas antes del otorgamiento del testamento y la nurse lo llevó hasta su cama, “levantó (la nurse) un paño que tenía en la cara, lo vi y creí que es-taba muerto, pero me fijé aquí (señalando la garganta) y vi *641que había vida.” Leopoldo Vázquez, que fué a la casa de Vergne comisionado por el socio de éste precisamente con objeto de explorar' sus deseos acerca de si quería o nó testar, manifestó: “Entré a su cuarto y llamé a Don Artemio. Lé dije: Don Artemio, dice su socio-que si quiere hacer testa-mento. El me miró y no me dijo nada.”
Leyendo las declaraciones completas de estos testigos, sus contestaciones a, las preguntas y a las repreguntas, pueden encontrarse en ellas datos que levantan la duda de si Vergne se encontraba en realidad de verdad en un estado de postra-ción tal que le era absolutamente imposible otorgar el testa-mento. Sin embargo, para el que conoce algo el corazón bu-. mano; para el que se fijó en la actitud de los testigos al de-clarar; para el que ha meditado en el plan de defensa del querellado, y en el largo tiempo transcurrido, la figura de Vergne, postrado, moribundo, sin el dominio de sus facul-tades, surge clara del dicho de esos testigos que son los que en ese extremo han merecido crédito a la corte. Además, lañ otras circunstancias que .analizaremos en seguida nos llevan a inclinar la balanza de nuestro juicio del lado de la verdad de los cargos formulados contra el querellado. :.
Según el testigo Francisco López, el Doctor Moret lo citó para una conferencia en su oficina y en ella “me dijo que iba a cobrar por sus honorarios $3,000, que si quería hacer 'el negocio de darle $1,000 y entonces él me daría un recibo pol-los $3,000.” López se negó a aquel engaño. Pues bien, ese' DoctorMoret, pariente de la persona a cuyo favor testó Vergne, fué el que mandó a buscar al querellado, que para aquel entonces llevaba relaciones amorosas con una hija de la dicha persona a cuyo favor testó Vergne, para que ait-torizara el testamento; el que envió a su oficina-cuando se iba a otorgar el documento a Temístocles Vázquez para que le dijera a una. señora, que nunca.llegó, que lo aguardara, y volvió' a - recomendarle al salir que le picara- una mesa qué estaba medio sucia; el que aseguró que. el- testador estaba en el .pleno, uso de sus. facultades, y el que pidió por telégrafo *642y por teléfono a Caguas con marcada insistencia los nombres de los padres de Yergne que aparecen consignados en el tes-tamento. Quiso. explicar el doctor su petición a Caguas del iuodo que sigue: que se encontraba en casa de la heredera y llegó el querellado y leyó el testamento y la heredera mani-festó que el consignado no era el nombre del padre de Yergne; que si esto era así Vergne no hubiera tenido su inteligencia clara como él había afirmado, pues ninguna 'persona de clara inteligencia se equivoca al nombrar a sus padres, y entonces quiso averiguar la verdad llevado de su exceso de honradez profesional, pero esa excesiva honradez profesional no se armoniza con la actitud del doctor en la conferencia que tuvo con Francisco López, cuyo testimonio nos merece crédito.
Existe además la circunstancia de que no se explica el por qué de la elección de heredero. El parentesco es dudoso ele que existiera. Las relaciones de amistad entre la here-«dera y el testador no eran ni siquiera conocidas por el socio, ■del testador. Por el contrario parece inexplicable que Yergne 'Olvidara por completo a su. novia. Y son otros indicios el que ■se dejara de llamar al socio que estaba allí al lado, ep la misma población, para que sirviera de testigo o presenciara el acto, y que, lo mismo que a Temístocles Vázquez, se enviara fuera de la casa al muchacho Diego Gronzález. Cuando éste regresaba de cumplir la comisión que se le había encomen-dado, encontró la casa cerrada, no pudo entrar. ¿A qué esa precaución?
Por último, existe una circunstancia que no puede dejar de pesar en nuestro juicio, a saber: la actitud de la defensa ‘en relación con el testigo presentado por el Fiscal, Enrique O. Falcón. De todo lo ocurrido resalta el hecho de que ese testigo del Fiscal estaba controlado por la defensa y que por indicaciones de la defensa y usando un papel escrito por ella invocó su privilegio de .no declarar,porque su testimonio po-día incriminarlo. Debe advertirse que dicho testigo, que es. él que aparece firmando el testamento a ruego del testador, había declarado antes ante el Fiscal sin invocar tal privilegio. *643Se ha querido explicar que la recomendación de la defensa se debió a que siendo muy nervioso el testigo, permitir que de-clarara era exponerlo a contradicciones. A juzgar por su presencia, no" parecía tan nervioso el testigo. Además, si él realmente Rabia intervenido y Rabia firmado a ruego del tes-tador, ¡era tan sencillo que así lo declarara! Bajo todas las circunstancias que concurren, no podemos menos que aplicar la regla que dice que toda evidencia voluntariamente supri-mida por una parte debe presumirse que de Raberse produ-, cido resultaría adversa para diclia parte. Y no se diga que al terminar la prueba, tratando de explicar el incidente,' la de-fensa manifestará: “Si la corte lo desea se puede traer al Sr. Falcón a declarar. El motivo porque Ra invocado el privi-legio personal para no declarar es que es muy tímido, tiene un tic aquí en la cara, un movimiento nervioso, que le impide (Rabiar delante de nadie.” No era la corte la que tenía que ex-presar su deseo. Era la defensa la que debía resolver por sí misma, y su última manifestación, si algo demostró,- fué aclarar aun más el RecRo de que él testigo Falcón estaba en-teramente controlado por ella.
Por virtud de todo lo expuesto, opinamos que debe de-clararse probado el cargo imputado al querellado y separár-sele del ejercicio de su profesión de abogado-notario, con los démás pronunciamientos de ley.

Separado el querellado del ejercicio de su pro-fesión dé abogado, así como del ejercicio del notariado:

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldr'ey y Hutchison.